Hemingway, J. Each of several lines of connecting carriers, engaging in the transportation of property under a bill of lading for a continuous carriage, may ordinarily pay the charges of previous carriers, and have a lien on the property for the amount advanced, as well as for its own charges. This rule is a part of the commercial law of the land, and, as it is said, of the world, springing from commercial convenience and necessity. It is to the special advantage of the shipper, as well as of the public; for it facilitates rapid transit without breaking bulk, and tends to lower rates. Each carrier is entitled to hold the property until its proper charges are paid, and, but for the rule above stated, the shipper would be required to arrange in some way for the payment thereof at each point on the route ■where carriers changed. Convenience and necessity therefore authorize successive carriers to receive property billed, and to advance previous charges and assert a claim for the amount advanced. But as the authority is raised by implication, it will not be presumed where its exercise would apparently prejudice the rights or interests of the shipper. The subsequent carrier should act with a just and proper regard for the owner’s interests, and should decline to take the property or advance the charges whenever it has been so damaged in the course of its transit, that it would appear to be against the owner’s interest to accumulate charges by further carriage. But as the prior carrier will not deliver the property without payment of its charges, or, what is the same thing, an agreement by the succeeding carrier to pay them, such succeeding carrier cannot be expected or asked to receive it, except in cases where it is authorized to pay the charges. It could not be asked to assume the burden of another’s controversy; and if such conditions were imposed, each line would make its own contracts, and thus interrupt the course of transit, to the expense, annoyance and inconvenience- of shippers and the public. But the law does not exact this, and is satisfied when the carrier exercises reasonable care and a just regard for the interests of the shipper. Bissel v. Price, 16 Ill., 408; Guesnard v. L. & N. R. Co., 76 Ala., 453; Bowman v. Hilton, 11 Oh., 304 ; Jones on Liens, sec. 289. In this case, the defendant might have declined to receive the horses under the original bill of lading, or, if consistent with its duty to the shipper, might have received them under it and advanced previous charges. Before receiving them and advancing charges, it would ordinarily have been its duty to use due care to ascertain whether such course was to the owner’s interest; but in this case the shipper was present, and knew that the horses were tendered to defendant, and did not object to its receiving them. If it was prejudicial to his interests, good faith required him to declare it; not having done so but having permitted the defendant to receive them, he should not be permitted to recoup damages done by a previous carrier against defendant’s claim for freight and charges. The fact that two horses had been killed and that he intended to demand compensation from a prior carrier, was not inconsistent with the belief that it was to his interest to have the other horses carried quickly to the point of consignment. That was all the defendant knew or was told, and that does not show any bad faith as against it, or. justify a reduction of its claim. Knight v. Prov., etc., R. Co., 13 R. I., 572. The court’s refusal of the defendant’s third and fourth prayers for instructions is sustained by decisions of eminent judges, but they are placed on the same ground—that the last carrier is liable for damage done by any previous carrier, a rule condemned by this court and by the courts of most of the States. Hot Springs R. Co. v. Trippe, 42 Ark., 471. As there was no evidence of defendant's bad faith in receiving the horses and paying previous charges, the instructions refused should have been given. For the error in their refusal, the judgment must be reversed, and the cause remanded.